             Case 1:19-cr-00282-WHP Document 15
                                             16 Filed 10/15/20 Page 1 of 1




                                                         U.S. Department of Justice
    [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007



                                                          October 15, 2020

    BY ECF

    Honorable William H. Pauley III
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

            Re:        United States v. William Pietruszewski, 19 Cr. 282 (WHP)

     Dear Judge Pauley:

             Pursuant to the Court’s order of July 10, 2020, (Dkt. No. 14), the Government
     respectfully writes to provide a status report to the Court. As the Court is aware, the defendant
     pled guilty pursuant to a cooperation agreement. The Government still expects that it will call
     the defendant as a witness in a trial before the Honorable George B. Daniels. In light of the
     pandemic, trial was adjourned from September 14, 2020 until summer 2021 at the earliest. The
     Government accordingly requests that the sentencing control date of January 22, 2021 be
     adjourned until a date in August or September 2021. Counsel for the defendant has consented to
     the requested adjournment.

                                                          Respectfully submitted,

                                                          AUDREY STRAUSS
                                                          Acting United States Attorney
Application granted. Sentencing control date
adjourned to August 20, 2021 at 2:00 p.m.
The Government is to provide a status     By: /s/
                                              Nicolas Roos
report to the Court by July 30, 2021.         Alexandra Rothman
                                                          Assistant United States Attorneys
                                                          (212) 637-2580

     cc: William Hughes, Esq. (by ECF)




          October 15, 2020
